 NEPTUNE METER COMPANY87NeptuneMeter CompanyandOil,Chemical andAtomicWorkers International Union,AFL-CIO.Case II-CA-5512June27, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn April 19, 1974, Administrative Law Judge JerryB. Stone issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Neptune Meter Company,Greenwood, South Carolina, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.i In addition to the factors cited by the Administrative Law Judge in hisDecision, we rely on the following uncontroverted; credited, or admittedevidence in affirming the finding that Respondent discriminated againstcertain employees because of their union beliefs and because they weresubpenaed witnesses at an NLRB hearing The employees were warned, ifat all, only that their failure to report to work before and after the hearingwould be considered an unexcused absence. Some of the involved employeeshad in the past had unexcused absences without disciplinary consequences,and the Respondent's plant superintendent stated that discharging employ-ees for such absences was not ordinary practice. Finally, employees had alsofailed without excuse to report to work part of a day and the Respondent'spersonnel administrator testified that no one at the plant had ever been firedfor so doing.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This proceed-ing under Section 10(b) of the National Labor RelationsAct, as amended, was tried pursuant to due notice on Janu-ary 22 and 23, 1974, at Greenwood, South Carolina.The charge in this matter was filed on October 9, 1973.The complaint in this matter was issued on December 10,1973. The complaint was further amended, at the hearing onJanuary 22,1974.The issues concern(1) whether Respond-ent has violated Section 8(a)(1) of theAct bythreats, prom-ises of benefits,and byunlawful interrogation,and (2)whether Respondent suspended and terminated four em-ployees and reprimanded two employees because of theirunionactivityand appearanceas NLRBsubpenaed wit-nesses at a scheduled hearing, in violation of Section 8(a)(4),(3), and(I) of the Act.All parties were afforded full opportunity to participatein the proceeding.Briefs have beenfiled bythe GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from my observa-tion of witnesses,I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and admis-sionstherein.Neptune Meter Company, the Respondent, is now, andhas been at all times material herein, a New York corpora-tion engaged in the manufacture and sale ofmeters, meas-urement systems, and related items. It has a plant locatedat Greenwood, South Carolina, which is the only plant in-volved in these proceedings.The Respondent, during the 12-month period ending onDecember 10, 1973, which period is representative of alltimesmaterial herein, received at its Greenwood, SouthCarolina, facility products and raw material with a value inexcess of $50,000 from points-and places directly outside theState of South Carolina. During this same period, the Re-spondent shipped and sold finished products with a valuein excessof $50,000 to points and places directly outside theState of South Carolina.As conceded by the Respondent and based upon theforegoing, it is concluded and found that the Respondent is,and has been at all times material herein, an employer en-gaged in commerce within the meaning of the Act.IITHE LABORORGANIZATION INVOLVEDBased upon the pleadings and admissions therein, it isfound and concluded that Oil, Chemical and Atomic Work- -ers International Union, AFL-CIO, is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary IssuesSupervisory StatusThe facts are based upon stipulations, pleadings, and ad-missions therein, and the testimony of witnesses.At all times material herein, the following named personsoccupied the positions set opposite their names and havebeen and are now agents of the Respondent and are supervi-sors within the meaning of Section 2(11) of the Act.212 NLRB No. 35 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. P. Thomas-Manager, Industrial RelationsStan Neely-Personnel AdministratorJohn Barrett-Foreman, Department 62Charles Surrett-Foreman, Department 67Stuart Hink-Plant SuperintendentThe General Counsel also alleged in effect that RoccoDalessandro was a supervisor or agent of the Respondent.The Respondent denied this allegation.Goodman testified to the effect that Rocco Dalessandrotold him that he was a special coordinator of a specialproject for Stu Hink, the productionmanager, that RoccoDalessandro told him he was actually a supervisor, thatDalessandro approached him in late June and told him thatDalessandro understood that he was affiliated with theUnion, that Dalessandro told him that if Goodman were tohave his name typed upon company stationarystating thathe (Goodman) were no longer affiliated with the Union orhad anything to do with it any more, that he (Dalessandro)was sure that in a couple of weeks that he could get Good-man into management. Goodman testified to the effect thatlater Dalessandro came to him and told him that he (Dales-sandro) had looked over Goodman's file, that Goodmanhad the education and qualifications to get ajob in manage-ment, and indicated that if he went ahead and had his nametyped on paper as previously described that such resultswould follow.Excepting for the testimony of Goodman as to what Dal-essandro had told him, the General Counsel adduced noevidence relating to fob duties or responsibilities of Dales-sandro.The General Counsel argues in effect that since Dalessan-dro held himself out as an agent for management, thatmanagement is responsible for Dalessandro's conduct. Theevidence in this case does not pertain to the general conductof Dalessandro as revealed to employees generally. Agencystatus of an alleged agent cannot be established by admis-sions of such alleged agent. Goodman's testimony is essen-tiallyhearsay in nature.Dalessandro's remarks toGoodman may or may not reflect the truth of the mattersassertedConsidering all of the foregoing, I conclude andfind that the evidence is insufficient to establish "agency"or "supervisory" status of Dalessandro so as to reveal thatthe Respondent is responsible for the conduct of Dalessan-droB. Interference, Restraint, and Coercion1.The General Counsel allegedin effectthat; (a) W. P.Thomas,in lateJuly 1973, threatened an employee by stat-ing that he was being watched because he was a unionadherent and that said employee had to prove to the Com-pany that he was no longer "affiliated with union activities,"and that (b) Rocco Dalessandro in late June 1973, promiseda promotion to an employee if said employee would allowthe Company to type a letter on company stationery re-questingthe Union to remove said employee's name fromthe Union's organizing committee.The parties (Union and Respondent) executed on Octo-ber 3, 1973, an informalsettlementagreement in Case 1I-CA-5387 which includedagreementthat the Respondentwould post a remedial notice and abide by the terms of suchat Thomas' homenotice. Such notice revealed in effect Respondent's agree-ment not to do certain acts and not to "in any other man-ner" interferewith,restrain,or coerce employees in theexerciseof Section 7 rights This agreement was approvedby the acting Regional Director on October 5, 1973. Thisinformal settlementagreement was of the type that is sub-ject to the Board's compliance policing thereof. The settle-mentagreement in Case I1-CA-5387 has not beenset asideby the Regional Director. Accordingly, said settlementagreementgenerallybars the litigation of whetherRespondent's conduct preceding October 3, 1973, is viola-tive of Section 8(a)(1) of the Act. It does not bar the litiga-tionof whether Respondent's conduct, on October 2 andthereafter, relating to the named employees' attendance assubpenaedwitnessesat the scheduled unfair labor practicehearing on October 3, 1973, is violative or not. Such conductclearly was not within the consideration of the parties attime of settlement of Case I 1-CA-5387, or approval thereofby the Regional Director. Accordingly, I conclude and findthat the settlement agreement constitutes a bar to the litiga-tionof the issues, set forth in complaint paragraph 7(a) and(b) andset out ineffect above, as to whether such conductis violative of Section 8(a)(1) of the Act.Suchsettlementagreement, however, does not bar thelitigation of the facts relating to such issues as to a determi-nationof Respondent's hostility or animus as bearing uponRespondent's motivation for the suspension, reprimands,and discharges of the employees (Waller, Burton, Good-man, Patterson, White, and Freeman).Inote at this point, as facts later set out will show, thatthe facts relating to W. P. Thomas' statements to employeeGoodman in late July 1973, do establish Respondent's hos-tility andanimustoward the Union and employee unionactivity. I note at this point that the General Counsel, aspreviously shown, has not established that Dalessandro wasa supervisor or agent of Respondent. Such evidence as towhat Dalessandro said to Goodman does not constituteevidence bearing upon Respondent's hostility or animustoward the union or employee union activity.2.The General Counsel alleged in effect in his complaint,as amended at the hearing, that Respondent, by W. P.Thomas, on November 20, 1973, interrogated an employeeas to how said employee felt about the UnionThe only witness to thisissuewas James Brown. Browntestified to the effect that he had several conversations withThomas about the Union, that on one of these conversa-tions, either a week before or a week after Thanksgiving1973, Thomas asked him what he thought about the Unionand what he thought about Lucions Waller, that he (Brown)told Thomas that he did not want to talk about the UnionorWaller, and that this ended the matter.Respondent's counsel on cross-examination questionedBrown as to whether he and Thomas had, during such con-versation, been discussing the weather and the backyard.'Brown denied that he and Thomas had been discussing theweather or the backyard. Respondent's Counsel showedBrown his pretrial affidavit, given to the NLRB on Decem-ber 20, 1973, wherein a statement therein coupled the inter-1The incident took place when Brown was doing some work for Thomas NEPTUNE METER COMPANYrogation about the Union and Waller with a discussion ofthe backyard and weather. Brown testified that the affidavitcovered more than one statement or conversation, that thisstatement was incorrect as to coupling the discussion of theweather and backyard with the union interrogation.Brown's testimonial explanation of the inconsistency be-tween his pretrial affidavit and statements therein as com-pared to the trial testimony was confusing in nature. In realeffect I do not find that he has explained the inconsistenciesin a persuasive way. Rather, I find him to be an unreliablewitness and discredit his testimony accordingly.Considering the foregoing, I conclude and find that theGeneral Counsel has not established that the Respondent,by Thomas, on November 10, 1973, unlawfully interrogatedan employee as to how he felt about the Union.C. The Suspension, Reprimands, and DischargesThe facts 2 relating to Respondent's suspension from em-ployment, issuance of reprimands (Freeman and White)and discharges (of employees Waller, Burton, Goodman,and Patterson) may be summarized as follows:1.Lucions Waller initiated the move to have the Unionto engage in organizational activity at the Respondent'splant prior to April 23, 1973. On April 23, 1973, the Unionsent a letter to the Respondent whereby the Respondent wasnotified that LucionsWaller, Rufus Johnson, Ruby Wil-liams, Cornell Robertson, Jr., Anthony W. White, James P.Freeman, Larry Burton, Nathan Goodman, Charlie Jen-nings,TimothyPatterson,and Samuel Dodgen were mem-bers of an in-plant organizing committee for the Union. TheRespondent posted this list on a bulletin board in the plant.Waller engaged in union activity from prior to April 23,1973, until his discharge. Thus, Waller during such time,talked on various occasions to employees about the Union,handed out literature at the gate, and handed out literatureand pens in the cafeteria. As previously set forth, Respond-ent was notified on April 23, 1973, that Waller was on anin-plant organizing committee. On one occasion Wallergave a union pamphlet to Plant Manager Poore.Timothy Patterson was on the in-plant organizing com-mittee for the Union, and Respondent was so notified onApril 23, 1973. Commencing in April 1973,Patterson onvarious occasions engaged in union activity, passing outliterature at the gate and in the cafeteria. Patterson alsowore a union pm or pocket saver.Larry Burton was also on the Union's in-plant organizingcommittee, and the Respondent was so notified on April 23,1973. Between that time and the time of his discharge onOctober 9, 1973, Burton on various occasions engaged inunion activity of passing out union literature at the plantgate and in the cafeteria. On occasion Burton engaged inunion activity in the presence of Respondent's supervisors.Nathan Goodman was also on the Union's in-plant orga-nizing committee, and the Respondent was so notified onApril 23,'1973. Between that time and the time of his dis-charge on October 9, 1'973, on various occasions, Goodmanengaged in union activity of passing out union literature at2 The facts are based upon a composite of the credited aspects of thetestimony of all witnesses.89the plant gate and in the cafeteria, talked to fellow employ-ees about the Union, and wore a union button. On severaloccasions Goodman spoke to supervisors while he was en-gaged in union activity.Anthony White also was on the Union's in-plant organiz-ing committee, and the Respondent was so advised on April23, 1973. No other evidence was adduced of specific unionactivity by White.James P. Freeman also was on the Union's in-plant orga-nizing committee, and the Respondent was so advised onApril23, 1973. Freeman engaged in union activity otherwiseon various occasions from late summer 1973 until his writ-ten reprimand of October 4, 1973. Thus, Freeman wore aunion badge and pocket saver, passed out union literatureat the company gate, passed out union matches and pens toemployees, and attended union meetings.2.Respondent's hostility toward the Union and towardemployees who support the Union is revealed by the follow-ing credited excerpts from Goodman's testimony.Q. Directing your attention now to late July, 1973,did you know W. P. Thomas at that time?A. Yes, right.Q. Tell the Court who he is?A. Thomas is Industrial Relations Manager.Q.What, if anything, did Thomas say to you at thattime?Q. (By Mr. Connor) What did Thomas say, if any-thing?A. I was in the office discussing raises and promo-tions and also some job training. He told me that whenI first came to work at Neptune Meter Company thata lot of people had told him and management that Iwould be a good man to move up. But he said that sinceI had gotten on the other side of the fence that I hadto prove to the company that I was no longer affiliatedwith any union activities at all.3.The facts reveal that prior to the events in this casesomeemployees have had unexcused absences, that someemployees have not reported back to work for portions ofa day, and that none of such employees were disciplined,received written reprimands, or were fired.4.There is no evidence that there have been prior inci-dents of the Respondent's specifically telling an employeeto come to work on a specific occasion, or to return to workon a specificoccasion wherein such employee did not com-ply-5.The General Counsel presented testimony throughwitnessesWaller and Patterson for the purpose of estab-lishing that employees had been allowed to take time off forjury duty, to have car repairs made, and had not beenrequired to report back to the company upon completion ofsaidjury duty or car repairs. The testimony relating to suchissues isinsufficient in detail to have any probative value. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, Waller testified to the effect that Sonia Scott toldhim during the week before January 22, 1974, that she hadbeen allowed time off for jury duty. Such testimony is hear-say in nature, was objected to, and absent other proof of thematterasserted, has no probative value.Patterson testified to the effect that he overheard SoniaScott ask a supervisor for time off for jury duty, that SoniaScott took time off at such time, and that although the plantworked on Saturday of that week, Scott did not work onSaturday. The record does not reveal what the supervisortold Scott nor the existing circumstances at the time. Therecord does not reveal whether or not Scott's jury dutyextended to Saturday. Thus, such evidence lacks probativevalue as to the resolution of issues in this case.Waller testified to the effect that on the same afternoonthat Scott took time off for jury duty,3 he heard SandraBurton ask her foreman for time off to have her car fixed,that Burton took such time off, and that Burton did notreturn to work that afternoon. There was no testimony toreveal what the foreman told Burton, nor was there anyevidence to reveal the surrounding circumstances. Further,there was no evidence to reveal when the "repairs" werecompleted on Burton's car. Under such circumstances, thetestimony has no probative value as to the resolution ofissues in this case.6.Plant Manager Hink testified in effect that because ofproduction needs he told employees who were subpenaed toappear and give testimonyat 10 a.m.on October 3, 1973,in an NLRB unfair labor practice hearing, to report to workat 7 a.m. on such date, that they would be released in timeto go to the hearing and to report back to work after saidhearing. Plant Manager Hink also testified that he instruct-ed certain supervisors to relate the same information toother similarly subpenaed employees.Evidence was offered for the purpose of supporting theRespondent's contention that Hink's alleged motivation re-lating to production needs was substantiated by facts. Thus,testimony was offered to reveal that Respondent's normaldaily absenteeism was approximately 10 to 12 percent. Hinkreferred to the fact that Waller and Burton were out of thesame department which had eight employees, that thus 25percent of such department would be absent. No one pre-sented evidence to reveal the precise number of employeeswho were employed by the Respondent. Nor did anyonepresent evidence to reveal the precise number of employeeswho were absent from work on October 3, 1973. The facts,relating to the employees who were subpenaed for the hear-ing and the number of employees in the departments inwhich such employees worked, reveal that seven employeeswere absent (because of attendance as subpenaed witnessesat the October 3, 1973, NLRB hearing) and that the employ-ee complement in their departments totaled between 64 and67. Thus, the absenteeism rate for such employees wouldonly be revealed to be at the rate of 10 to I 1 percent. Suchrate is within the bounds of normal absenteeism at theRespondent's plant.The facts establish that employee Waller, during the weekJ There was no testimony or evidence to reveal how Waller knew that theafternoon that Burton took time off was the same afternoon that Scott tooktime offfor jury dutyof October 3, 1973, was working regularly from 7 a.m. to5:30 p.m. Thus, Waller was working 2 hours ofovertimedaily. Employee Patterson had worked in additionto a reg-ular 40-hour work week, 4 hours of overtime on Saturdayfor the week of September 9, 1973, 4 hours of overtime onSaturday for the week of September 18, 1973, and 4 hoursof overtime on Saturday for the week of September 30, 1973.Excepting with respect to the scheduling of Waller towork 2 hours daily overtime during the week of October 3,1973, thereisnoevidence that any other employee wasscheduled to work overtime during said week. Nor is thereany evidence that any employee was scheduled to workovertimeon the oncoming Saturday. Hink testified to theeffect that he did not know whether all of the employees (inWaller's andBurton's department) wereassignedto work insaid department on October 3, 1973.Considering Hink's testimony as a whole, I was not im-pressed that he was a frank, forthright, and truthfulwitness.Hink's testimony as to why it was "urgent" to require em-ployees to return to work was couchedin generalities andnot specifics. If Hink had been concerned about productionneeds on October 3, 1973, 1 am persuaded that his actionson such a date would have been different. Thus, instead ofhardnose directives, I am persuaded that he would haverevealed to the employees a conciliatory and accommodat-ing attitude.Insteadof directives, Hink would have soughtto help the employees solve transportation problems. Fur-ther, I am persuaded that he would have done that whichis normally done, that he would have gone through counseland attempted to work out accommodations with the partywho had subpenaed the witnesses and that resulting solu-tionswould have been arrived at.4In any question of an employee being absent from work,there would appear to bea truismthat a production prob-lem existed to some degree. The questions presented arewhether thereexisted unusualproduction needs, and wheth-er Hink was motivated by such in his directions to employ-ees to "report to and back to work" on October 3, 1973. Inmy opinion, the sum of facts do not establish that there wereunusual productionneedsfor the Respondent on October3, 1973, nor do they establish that Hink was motivated by"productionneeds"to direct the employees "to report toand back to work" on October 3, 1973.7.Counsel for the General Counsel subpenaed employ-ees JamesP. Freeman, Lucions Waller, Larry Burton, Na-than Goodman, Anthony White, and TimothyPatterson aswitnessesto appear at 10 a.m. on October 3, 1973, for anNLRB hearing scheduled in Case I I-CA-5387, involvingthe Respondent in this case.58.On October 2, 1973, employees Freeman, Waller, Pat-WhatHink told the employees and instructedsupervisorsto tell employ-ees is set forth later herein5The recordreveals that an employeenamed CharlieJennings was alsosubpenaed for the same hearing,that Jennings was referred to as being onthe in-plant organizing committeein the Union's letter ofApril 23, 1973, tothe Respondent,and that the facts relating to Jennings'attendance at thehearing and reprimand thereafter appear similar to the facts relating toWhiteJennings was named in the charge filed in this caseThe complaint,however, does not allege unlawful conduct relating to the Respondent'sreprimand of Jennings Jennings,however, was referred to in the testimonyof this proceeding 1 note that theGeneral Counselhas not contended in anyway by argument or brief thatthe Respondent has engaged in unlawfulconduct directedto Jennings NEPTUNE METER COMPANYterson, Burton, Goodman, White, and apparently Jennings,told Respondent's supervisors in effect that they had re-ceived subpenas and were required to appear as witnessesin the NLRB unfair labor practice hearings at 10 a.m. onOctober 3, 1973 (Case 11-CA-5387). The hearing wasscheduled to take place at the courthouse in Greenwood,South Carolina.Briefly stated, the facts with respect to the conversationsbetween Respondent's supervisors and the employees maybe set forth as follows:(a)Freeman told his supervisor that he had been subpe-naed as a witness for the October 3, 1973, NLRB unfairlabor practice hearing at 10 a.m. Freeman's supervisorasked Freeman if he would like to work from 7 a.m. to 9 a.m.Freeman indicated to his supervisor that he would workfrom 7 a.m. to 9 p.m. on October 3, 1973.(b)Anthony White told his supervisor that he had beensubpenaed to court at 10 a.m. on October 3, 1973. White'ssupervisor indicated to White that this was all right:6(c)Waller told his supervisor about having a subpena togo to the NLRB hearing on October 3, 1973. What occurredis revealed by the following credited excerpts from Waller'stestimony.Q.What, if anything, did you tell Marsan that day?A. I told him that I had a subpena to be in courttomorrow morning at 10:00 o'clock and I asked him ifI could have the day off, and he stated to me "what hadI done"; and he said, "well, if you have got to go, youhave got to go."And then approximately ten or fifteen minutes later,he came back and tells me 6'Stu Hink says I have toreport to work tomorrow morning at 7:00 o'clock andwork until 9:15 or 9:30 and get dressed to go to court."And I informed him to inform him, to Mr. Hink, thatIwasn't intending to wear a suit to court; and at themachine that I ran, I had a kerosene and oil spraymixer, and it got on everything; and I told him that ifIwore my suit out there that I would get all greasy andmessed up, and I wouldn't be able to wear it to court.And so I suppose that he told Mr. Hink. Mr. Hinkcame out then and told me, "Lucions, I understandthat you have a subpoena to go to court tomorrow."I said, "Yes, I do."He said, "well, do you know that you are supposedto report to work in the morning at 7:00 o'clock andreturn after court is over with? "I said, "Mr. Hink, I am asking for a day off to go tocourt for this purpose."And he said, "We need you here."And then I said, "can I change clothes in the lockerroom? " And my locker room was filthy. It wasn't bigenough to hold a suit to hang up in it; and he also said,"well, we expect you back to work in the morning, doyou understand? "I heard what he was saying but I didn't understand6Apparentlythe circumstances of Jennings'arrangements to attend theOctober 3, 1973, NLRBunfair labor practice hearing were similar to thoseofWhite.91why that I would have to report to work in the morning.He said, "if you don't report, it will be an unexcusedabsence, do you understand that? "I said, "yes, I understand that, that it will be anunexcused absence."And then he asked me again would I come in and Isaid I wasn't going to assure him that I was going tocome in and I wasn't going to assure him that I wasn't.Hink's testimony as to what occurred in his conversationwith Waller is essentially the same as Waller's. Hink's testi-mony, and I credit it, also was to the effect that he toldWaller to bring his subpena on the morning of October 3,1973, thatthe Respondent needed it for its records.(d) Burton's credited testimony reveals essentially whatoccurred when he told Respondent's supervisors about hisneed to be off to attend the October3, 1973,NLRB unfairlabor practice hearing as a subpenaed witness. Excerptsfrom such testimony are herein set out.A. About Wednesday, I told Joe Marsan, I phonedhim that I had to go to court. He say, "well, if you haveto go, you have to go" and then about fifteen minuteslater, Stu Hink, the production supervisor told me thatI had to come to work at 7:00 A.M. to leave about 9:30.Q.What, if anything, did you have to say to that?A.Well, I told him that I couldn't promise anything.Q.What, if anything, did he say that you wouldreceive if you did not report to work?A.Well, he said that the only action to be takenagainst me would be an unexcused absence.Burton on cross-examination also testified to the effectthat Hink told him that he was to return to work after theunfair labor practice hearing on October 3, 1973.Hink, the production manager referred to by Burton,credibly testified to the effect that he told employees tobring their subpenas with them on October 3, 1973, since theRespondent needed the information for its records.(e)Goodman's credited testimony essentially revealswhat occurred when he reported to his supervisor his needto be off on October 3, 1973, because he had been subpe-naed as a witness for the NLRB hearing. Excerpts from suchtestimony are herein set out.A. On the afternoon of October 2nd, about 2:25 or2:30, I informed my supervisor, John Barrett, that I hadto appear in court the next day.Q.What, if anything, did the supervisor say?A. He asked me if I had killed anybody, and I toldhim "no, that I had received a subpena to appear herein court and that I was not allowed to discuss the casewith anybody."Q. Did any other boss man say anything to you?A.Well, after Barrett left the production managercame back to me, and I was running the lapping ma-chine and he said "Barry informed me that I had to 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear in court the next day," and he wanted to see thesubpena. I told him that I did not have it with me; andthat I would report for work the next day.Goodman also credibly testified to the effect that Hinktold him that he was to report back to work when the unfairlabor practice hearing was over.(f)Patterson's credited testimony reveals what occurredwhen he reported to his supervisor that he had a subpenaand had to be off for the NLRB hearing on October3, 1973.Excerpts of such testimony are herein set out.Q. Did you tell your supervisor that you were subpe-naed?A. Yes. I told my supervisor, CharlesSurrett, atabout 1 o'clock, and he told me, "Did I have the subpe-na with me? " And I said "No, I left it at home."And he told he that if he could see the subpena, "ifI could not see the subpena, it would be an unexcusedabsence" and then he said "okay"; and then about 3:00o'clock, he came back and told me that he wanted meto come to work at 7:00 o'clock and I think leave at9:00 or 9:30.And I told him that I wanted to wear a suit; I don'twant to get sweaty wearing a coat.And he told me "use a shower", and I explained tohim that the shower was filthy.And he said, "I want you to come in, and if you don'tcome in, it will be an unexcused absence", and that wasit.Patterson also credibly testified to the effect that Supervi-sor Surrett told him to report back to work after the October3, 1973, NLRB hearing was over.9.On the morning of October 3, 1973, Freeman reportedto work at 7 a.m., worked until 9, and at 10 a.m. was at thecourthouse in Greenwood, South Carolina, for the unfairlabor practice hearing in Case l i-CA-5937, scheduled tocommence at 10 a.m.Goodman reported to work at 7 a.m. Around8:30 a.m.,Goodman spoke to Plant Manager Hink and SupervisorBarrett about clocking out at 8:30. Plant Manager Hink andBarrett told Goodman that he could clock out at 9:15 a.m.Goodman told Hink and Barrett that his wife was pickinghim up at 9 a.m., that he had to take a shower and changehis clothes. Hink told Goodman to stay at work until 9:15a.m. Goodman told Hink and Barrett that he was clockingout at 8:30 a.m. Barrett, however, told Goodman that hecould do soGoodman took a shower, changed to dress clothes, andwas taken by his wife by car to the October 3, 1973, 10 a.m.scheduled NLRB hearing.Burton,White,Waller, Patterson, and apparently Jen-nings did not report to work for the Respondent on themorning of October 3, 1973. The facts reveal that neitherWhite nor apparently Jennings had been given any instruc-tions about reporting to work for the first several hours ofOctober 3, 1973 (7 to 9 a.m.).Burton,White,Waller, Patterson, Jennings, Freeman,and Goodmanwereallpresent at the Greenwood court-house,at 10 a.m.,on October 3, 1973, for the scheduledunfair labor practice hearing in Case 11-CA-538710.The General Counsel, Respondent'scounsel, andrepresentatives of the charging parties negotiateda settle-ment for dispositionof the issuesin Case 11-CA-5387 onOctober 3, 1973. Saidsettlementwas of the type that isknown as an informalsettlement agreementsubject to ap-proval by the Regional Director. It includeda clause where-by the Respondent did not admit havingengaged in unfairlabor practices. It included provisions whereby the Respon-dent agreed not toengagein certain acts.It appears that thesettlementdiscussions and mechanicalpreparations and execution of the settlementagreementlasted from before or around 10 a in to around 11:50 a.m.At such time the General Counsel (a Mr. Glenn Bailey)released the subpenaedwitnessesfrom their subpenas.Present for the Respondent at the scheduled hearing andsettlement discussions and agreement were Allison,counselfor the Respondent, and W. P. Thomas, Respondent's In-dustrialRelationsManager.Beforeor around the time that the partieswere executingthe agreedsettlement,Allison, Respondent's counsel, spoketoWilliams,theunion'srepresentative,about theRespondent'sdesire to have the subpenaed employees re-port to work. This conversation took place in the presenceof the counsel for the General Counsel (Glenn Bailey) andthe subpenaed employees. ApparentlyW. P. Thomas,Respondent's Industrial Relations Manager, was also pre-sent.Allison in effect asked Williams to have the subpenaedemployees report to work after the case was settled, by1p.m. Williams replied in effect that he could not promiseanything, that the employees were subpenaed by the Gener-alCounsel, and that he (Williams) wanted to take the em-ployees to lunch. Allison told Williams in effect to take theemployees to lunch but that Respondent wanted the em-ployees to report to work at 1 p.m. or 1:30 p.m. This wasin apparent response to Williams' statement that he wantedto take the employees to lunch.The result of Allison's and Williams' conversation wasthat Allison had requested Williams to have the subpenaedemployees to report to work by 1 p.m. or 1:30 p.m., andWilliams had given no assurances that such would be done.The verynatureof Allison'sdiscussionswithWilliams, inthe presence of the subpenaed employees and apparently inthe presence of Thomas, and without either Allison orThomas speaking directly to the employees, reveals that theRespondent did not instruct but requested the subpenaedemployees to return to work at I p.m. or 1:30 p m.Allison spoke to Bailey (Counsel for the General Coun-sel) and requested that the counsel for the General Counselrelease the subpenaed employees from their subpenas assoonas possible so that they could report to work. Baileyreleased the employees from their subpena 7 around 11:507The overall testimony of the General Counsel's witnesses indicates thatBailey did not precisely say, "You are released from your subpena " The factsare clear that Bailey let the employees know that he had no further need ofthem with reference to the giving of testimony in the case that had beensettled. NEPTUNE METER COMPANY93a.m. and told the employees that the.Respondent wantedthem at work by 1 p.m.The subpenaed employees(Burton,Freeman,Waller,White,Patterson,and Goodman)had lunch with the unionrepresentatives.Later the said employees went to the unionhall and discussed(with the union representatives)the filingof other unfair labor practice charges. None of the employ-ees reported to work at the Respondent on the afternoon ofOctober 3, 1973. Respondent's regular shift time for theemployees ended at 3:30 p.m. Employee Waller's regularshift time ended at 3:30 p.m. However,during the week ofOctober 3,1973,Waller had been working overtime regu-larly until 5:30 p.m.11.On October 4, 1973,employees Waller,Burton, Pat-terson,Freeman, Goodman,and White reported to work at7 a.m. at Respondent"s plant.Around the starting time for work, the Respondent hadeach of the above-named employees and Jennings comeinto an office for a conference.The conferences were heldindividually for each employee.At these conferences PlantManager Hink,PersonnelManager Neeley,and eachemployee's foreman were present for the Respondent.The conferences with Waller,Burton,Patterson, andGoodman were essentially similar in nature.8 Hink relatedto such employea-that either he or their foreman on Octo-ber 2, 1973, had told them to report to work before thehearing on October 3, 1973,that they would be released inample time to go to the hearing,and that he or their foremanon October 2, 1973,had told them that they were to reportback to work after the October 3, 1973,hearing was over.Hink told Burton that he had been told to bring his subpenain on the morning of October 3, 1973,and that he hadn't.Hink or Neeley asked Waller,Patterson,and Burton whythey hadn't reported to work on the morning of October 3,1973, and why they hadn't returned to work after they hadbeen released from the "hearing." 9Waller, Burton,Patterson, and Goodman told the super-visors in effect that they had asked for the day off, that afterthe hearing was over, they had met with counsel(referenceto counsel for the General Counsel),that they had hadlunch,that they had had to take care of subsequent businessat the union hall,that they did not have their work clotheswith them,that they had transportation problems concern-ing going home and getting dressed and back to work, andthat under the circumstances it was too late to go back towork when they finished their business at the union hallaround 2:30 or 3 p.m.10Production Manager Hink or Neeley told the individualemployees that they were being suspended until October 9,1973, that they were suspected of being insubordinate, thatthe Respondent was going to look into the matter further,BWaller, Burton, Patterson, and Goodman testified with respect to suchconferences. Their testimony contained some specific detail but did notappear to reveal the complete details. Hmk testified with general referenceto complete details but not in a specific way. The facts are based upon acomposite of such testimony, the logical consistencyof allof the evidence,and a fair inference therefrom.9 There was no hearing actually held, but the reference was to release fromsubbenas for the heating scheduled for October 3, 1973.iRespondent's regular shift ended at 3:30 p in.and that each employee could submit in writing or bringforth personally any other evidence on the matter he wishedbefore October 9, 1973.A somewhat similar conference was held with Freemanon October 4, 1973. Present at the conference for the Re-spondent were Plant Manager Hink, Personnel ManagerNeeley, and Foreman Halpin. As a result of the conference,theRespondent gave Freeman a warning (written copythereof in Respondent's files) for not reporting back to workafter the October 3, 1973, NLRB scheduled hearing. Whatoccurred at the conference is revealed by the following cred-ited excerpts from Freeman's testimony.Q.What did Mr. Hink say?A. He asked me why I didn't come back to work andI told him.Q.What did you tell him?A. I told him after we finished lunch, that we wentout into the hall; that it was pretty late; and we decidedthat it was too late to go back because we couldn'tmake it, that it was too late for us to go back to work;and he told us that if it was even fifteen minutes left,that theywere expecting us to come, this I didn't know.A. Yes, sir.Q. Did he say why he was giving you a warning?A. No, he just said that he was giving me a warningfor not going back to work.A somewhat similar conference was held by the Respond-ent for Andrew White on October 4, 1973. What occurredis revealed by the following credited excerpt from White'stestimony.A. On October 4, I returned to work at 7:00 o'clock.When I got to the plant entrance, Stan Neeley; Mr.Stan Neeley was waiting at the door and told us thatwe had to meet in the conference room, and he calledme in to discuss why we didn't come back to work theday before.Stan Neeley, Stu Hink, and my supervisor, VinnieFink, was in the office. And Stu, Mr. Stu, he told me,asked me, was I told to come to work that morning, andI told him "no."He asked me did any of the supervisors or anybodytellme to come to work in the afternoon, and I told him"no."And so he said since I wasn't told to come to workthat morning or the afternoon, that he would give meone more chance, and the next chance they had, theywould have to terminate me.Q. He said that if anything like that happened againthat he would have to terminate you?A. Right.Q. Did you get a written reprimand put in your fold-er? 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, not that I recall.Q. All right.MR CONNOR. Will counsel for theRespondent stipu-late that this man did get reprimand for his file?MR ALLISON We will accept his answerMR CONNOR Well, you know, you can look at thefile. I am asking you for a stipulation on that.MR ALLISON He received one.12.Waller credibly testified to the effect that the ques-tion of "termination" arose in a conversation between himand Neely on October 4, 1973. Such conversation is re-vealed by the following credited excerpts from Waller's tes-timony.11Now prior to October 3rd, or October 4th, Mr. Nee-ley gave us our checks which were due that week, andIasked him "were we getting vacation pay?"Mr. Neeley stated, "No. Youget thatstuff when youget terminated"He made that statement twice.And I said, "You mean we are going to be terminat-ed?"And he said, "No, you are not going to be terminat-ed. You are putting words into my mouth "Neeley's testimony as to what he told Waller about hismoney and termination is revealed by the following excerptsfrom Neeley's testimony.A. Yes, sir, Mr. Waller asked me at that particulartime if this was all the money due him, the vacationmoney, the money for the week in question. I wouldlike to make a remark here that we hold back one weekon our payroll. The check that I gave them on thefourth was for the preceding week ending Sunday, Sep-tember 30th; and at that time Mr. Waller asked me ifall of his pay was in there; and I told him that he wouldnot receive the balance of his pay until he was terminat-ed; and he asked me again; he asked me at that timeif he was terminated; and I said, "No, sir, you will notreceive your pay until you are terminated."And at that point, he questioned me and said, "Arewe terminated?"Isaid "No, sir. WhatImean isthat you will notreceive your pay; you will receive your final pay onlyif youare terminated.i--am persuaded that Neeley's reference to receiving thevacation money "when you get terminated" was an uninten-tional but meaningful slip of the tongue. It is clear thatunder ordinary circumstances employees would receivetheir vacation money at an appropriatetimeother than atthe time of "termination." The coupling of the references to"vacation money" and termination reveals that Neeley be-lieved or knew that the termination of Waller was a virtualcertainty.13.Between October 4, 1973, and October 9, 1973, em-ployeesWaller, Burton, Patterson and Goodman did not11Neeley testified essentially to the same effectpresentany additional evidence to the Respondentrelatingto the events of October 3, 1973.1214.The Respondent, through its attorneys,ascertainedthat Bailey (Counsel for the General Counsel) had releasedthe subpenaed employees from their subpena at 11:50 a.m.on October 3, 1973.15.On October 9, 1973, the Respondent discharged em-ployeesWaller,Burton,Goodman, and Patterson. Whatoccurred at thetimeof their discharges is revealedin effectin a representative way by the conversation that Thomas,Respondent's industrial relationsmanager,had with Wal-ler. Such conversation is revealed by the following excerptfrom Goodman's credited testimony.A. On October 9, we went back for our last check,and at thistime, I was the first one there, and I wentinto the cafeteria and saw Stan Neeley, and he took meinto his office, and at that time, he bought me a cup ofcoffee, and I waited a few minutes for Mr. Thomas.Mr. Thomas came in, and he said, "Lucions, we fin-ished the investigation.We have decided because youwilfully disobeyed company supervisors' orders that weare going to have to terminate you"; and he had a smileon his face, as he was saying it.16Respondent's termination checks for Waller,Burton,Patterson, and Goodman were dated October 4, 1973.13Contentions and ConclusionsThe General Counsel contends that the totality of thefacts reveal that Respondent discriminatorily issued repri-mands to Freeman and White on October 4, 1973, discrimi-natorilysuspendedWaller,Burton,Patterson,andGoodman on October 4, 1973, and discriminatorily dis-charged Waller,Burton,Patterson, and Goodman on Octo-ber 9, 1973, because such employees engaged in unionactivities and were subpenaed as witnesses for an unfairlabor practice hearing on October 3, 1973, and that suchconduct was and is violative of Section 8(a)(4), (3), and (1)of the Act.The Respondent contends that the reprimands, suspen-sions, and discharges of the employees involved herein werefor cause (for willful disobediance of supervisors' orders),that the Respondent was not discriminatorily motivated insuch action, and that the question of Respondent's conductrelating to subpenaed employees is one of "accomodation."Considering all of the facts, I am persuaded that thepreponderance of all of the facts requires a finding thatRespondent's conduct in reprimanding Freeman and Whiteon October 4, 1973, in suspending Waller, Burton, Patter-12The overall facts reveal that they had essentially presented all that theyknew as to what had transpired on October 2 and 3, 197313Neeley testified that the decision to terminate was made on October 9,1973, that the date October 4, 1973, was coincidental, that he had orderedthe checks prepared on October 4, 1973, to insure that the checks were readyif a decision to terminate were made,that he had to do so because SouthCarolina law required termination checks to he issued within 48 hours of thetermination, that if normal procedures were used, that as of October 9, 1974,printed checks would not have been available until Thursday (October 11,1973) 1 find it hard to believe that Respondent could not have issued checks,normal procedure or otherwise, on October 9, 1973, if it had so desired Inany event,considering Neetey's remarks to Waller about termination, I ampersuaded that Neeley considered that the termination of the employees wasvirtually certain NEPTUNE METER COMPANYson, and Goodman on October 4, 1973, and in dischargingWaller, Burton, Patterson, and Goodman, on October 9,1973, was discriminatorily motivated because of their unionactivity and their being subpenaed as witnesses for the un-fair labor practice hearing on October 3, 1973. Such conductis violative of Section 8(a)(4), (3), and (1) of the Act. It isso concluded and found.The facts similarly reveal, by Thomas' remarks to Good-man in July 1973, Respondent's hostility toward the Unionand the fact that employees' support for the Union wouldresult in an attitude of reprisal by the Respondent.The Respondent argues that the Respondent's obligationwith respect to employees who are subpenaedas witnessesismerely one of "accomodation." Respondent's obligation,with respect to subpenaed employee witnesses, is one ofnoninterference, nonrestraint, and noncoercion as to suchemployees' right and obligation to attend scheduled hear-ings as subpenaed witnesses, and one of nonreprisal to suchemployees because they are subpenaedwitnesses.It is true that, as a practical matter, accomodations areoften worked out between counsel, witnesses, and the par-tieswith respect to time for attendance of witnesses atNLRB hearings so as to minimize the time that employeesare away from work. Such accomodation arrangements arenormally handled in such a way that counsel who has sub-penaed witnesses is assured of their attendance,-the witness-es are assured that the arrangements are consistent withtheir obligations as witnesses, and related problems such astransportation, are solved. 14Subpenaed employees have the absolute right and obliga-tion to appear as witnesses at a scheduled NLRB hearing inaccordance with the terms of the subpena. By necessaryimplication, such right also covers the necessary arrange-ments and travel to and from said scheduled hearing.Rink's instructions to Waller, Burton, and Goodman andSurrett's instructions to Patterson were to the effect that theemployees had to report to work on the morning of October3, 1973, at 7 a.m. and work until after 9 a.m. of that daybefore going to the scheduled hearing. Hink's and Surrett'sfurther instructions were to the effect that such employeeswere to return to work after the NLRB hearing on October3, 1973. Such instructions by Respondent's supervisors inand of itself constituted an interference with the employees'right and obligation to be at the hearing at 10 a.m. onOctober 3, 1973, as directed by their subpenas. The precisedistance of Respondent's plant from the Greenwood court-house is not revealed.15 It is clear, however, that theRespondent's instructions created a burden upon the em-ployees as to transportationarrangementsand as to ar-rangements about clothes. Thus, the employees, whodesired to be presentable and in dress clothes at the hearing,would have had to appear at the hearing on October 3, 1973,in work clothes, or would have to bring their dress clothesto work, shower if necessary, change clothes at the plant orelsewhere and concern themselves as to where to keep theirextra clothes while at the hearing, and would have to beconcerned about getting to the hearing by 10 a.m. on Octo-14 SeeFirst National Bank of New Smyrna Beach,204 NLRB No. 11.15Respondent's exhibit relating to an unemployment hearing has testimo-ny to the effect that the plant was 6 miles from the courthouse.95ber 3, 1973. The employees in composite effect advertedtheir supervisors to their concern about transportation,about not wanting to appear in dirty work clothes, the con-cern that the "lockers" were too small to properly keep theirclothes,16 and that they considered the shower facilitiesdirty. Further, with,respect to the Respondent's instructionsto return to work after the hearing, were the employees tofollow such instructions, such employees would have had toconcern themselves during the hearing with respect to whereto keep their extra clothes, and after the hearing with respectto where to change clothes and transportation back to theplant.Considering all of the foregoing, I am persuaded andconclude and find that Respondent's hard-nosed instruc-tions to the subpenaed employees as to reporting to work at7 a.m. and working until 9 or thereafter, and to returningto work after the hearing, interfered, restrained, and coercedsuch employees as to their attendance as subpenaed wit-nesses atthe scheduled October 3, 1973, unfair labor prac-tice hearing. Considering the foregoing, the Respondent'sawareness of the employees' problems concerning transpor-tation,clothes,and shower facilities, the evidence ofRespondent's hostility toward the Union and expression ofreprisal because of union activity, I am persuaded, andconclude and find that Respondent's insistence upon suchinstructions revealed an attempt to interfere with, restrain,and coerce such employees because Respondent was dis-criminatorily motivated against such employees because oftheir union beliefs and because they were subpenaed wit-nesses.Other than prehearing instructions given to the employ-ees about reporting to work before the October 3, 1973,NLRB hearing and reporting back after the hearing, therewere no other instructions in such regard. Respondent'scounsel and Thomas at the site of the hearing spoke to theunion representative and to the General Counsel aboutwanting the employees to report back to work. Such con-duct does not constitute giving the employees orders orinstructions about reporting back to work. If the Respond-ent had intended to give orders to the employees at thehearing as to returning to work, it would appear that theemployees could have been spoken to directly and in asimple way. Further, if viewed as instructions or orders,considering transportation and clothes problems, such in-structions or orders would similarly interfere with the em-ployees' rights and obligations under the NLRB subpena.As previously indicated, Respondent contends in effectthat its orders and instructions about reporting to workbefore the October 3, 1973, hearing, and reporting back towork after the hearing were because of production needs.As previously indicated, I reject such contention. Were theRespondent to have had such production needs, I am per-suaded that its efforts would have been conciliatory in na-ture and would have been accompanied by offers of ahelpful solution. Further, I find the immediate suspensionof such employees, prior to the alleged investigation of allfacts, to be indicative that production needs were not severe.The Respondent very well may have thought that the16The credited testimony revealed that the shower facilities were dirty andthe lockers too small to properly hang the employees' clothes in. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubpenaed employees could have returned to work beforethe shift ended at 3:30 p.m.17 on October 3, 1973. The factsare clear, however, that Respondent was motivated by theemployees' failure to abide by the instructions concerningreporting to work at 7 a.m. and workinguntil 9 a.m. or later,and reporting back after the hearing, and not by a finedistinguishment of simply not returning to work by 3:30p.m. or 5:30 p.m. (as to Waller).In sum, the facts reveal thatthe Respondent discriminatorily suspended Waller,Burton,Goodman, and Patterson, on October 4, 1973, and discrimi-natorily discharged such employees on October 9, 1973,because of their union activity and because they were sub-penaedas witnessesat an NLRB unfair labor practice hear-ing on October 3, 1973. Such conduct is violative of Section8(a)(4), (3), and (1) of the Act.It is sofound and concluded.For substantially similar reasons, the facts reveal that theRespondent discriminatorily reprimanded Freeman andWhite (with written reprimands in Respondent's file). Un-like the other employees, White was neither told by a super-visor to report to work on the morning of October 3, 1973,or to report back after the hearing. Freeman reported towork on the morning of October 3, 1973, and worked. Free-man was not told to report back to work after the hearingon October 3, 1973For the same reasons previously set forth, Respondent'sCounsel and Thomas did not order or instruct the employ-ees toreport back to work. And if viewed as instructions ororders, to require the employees to report back by I p.m. or1:30 p.m. wouldconstituteinterference with, restraint, andcoercion of subpenaedwitnesses.Hink in his testimony asserted that the reason for thereprimands to Freeman and White was because said em-ployees might have been confused as to the instructions toreturn to work. Respondent thus operated on a basis as ifinstructions or orders had been given to the employees toreturn to work. As previously indicated, such orders or in-structions as given by the Respondent to the subpenaedemployees were discriminatorily motivated. For such rea-son, the facts reveal that the Respondent discriminatorilyreprimanded Freeman and White because of their unionactivity and because they were subpenaedas witnesses.Such conduct is violative of Section 8(a)(4), (3), and (1) ofthe Act. It is so concluded and found.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Employer's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent terminated the em-17Or 5.30 p m as regards Waller 's workployment of Lucions Waller, Larry Burton, Nathan D.Goodman, and Timothy Patterson on October 4, 1973, inviolation of Section 8(a)(4), (3), and (1) of the Act, therecommended Order will provide that Respondent offereach reinstatement to his job, and make each whole for lossof earnings within the meaning of and in accord with theBoard's decisions in FW Woolworth Company,90 NLRB289; andIsisPlumbing & Heating Co,138NLRB 716,except as specifically modified by the wording of such rec-ommended OrderHaving found that Respondent placed written repri-mands in the personnel files of Anthony White and JamesFreeman on October 4, 1973, in violation of Sections8(a)(4), (3), and (1), it will be required that such reprimandsbe expunged from such files.Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Neptune Meter Company, the Respondent,is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.3.By terminating the employment of Lucions Waller,Larry Burton, Nathan D Goodman, and Timothy Patter-son on October 4, 1973, because such employees had en-gaged in union activity and had attended a scheduledNLRB hearing as subpenaed witnesses, the Respondent hasviolated Section 8(a)(4), (3) and (1) of the Act.4.By the foregoing, thereby interfering with, restraining,and coercing its employees in the exercise of rights guaran-teed in Section 7 of the Act. Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18Respondent,NeptuneMeter Company, its officers,agents, successors, and assigns shall-1.Cease and desist from:(a)Discharging, reprimanding, or otherwise discriminat-ing against employees in regard to hire or tenure of employ-18 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes NEPTUNE METER COMPANYmeet, or any term or condition of employment because oftheir union or protected concerted activities, or becausesuch employees attend a scheduled NLRB hearing as sub-penaed witnesses.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Offer to Lucions Waller, Larry Burton, Nathan D.Goodman, and Timothy Patterson immediate and full rein-statement to their former positions or, if such positions nolonger exist, to substantially equivalent positions withoutprejudice to their seniority or other rights previously en-joyed, and make each whole for any loss of pay suffered byreason of the discrimination against each in, the mannerdescribed above in the section entitled "The Remedy."(b)Expunge from their records any reprimands againstAnthony White or James Freeman which have been placedin such records by reason of the discrimination against thembecause of their union or protected activity, or because theywere subpenaed witnesses at an NLRB hearing.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms and thisrecommended Order.(d) Post at Respondent's plant, at Greenwood, SouthCarolina, copies of the attached notice marked "Appen-dix." 19 Copies of said notice, on forms provided by theRegional Director for Region 11, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, aad be maintained by Respond-ent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 11, in writ-mg, within 20 days from the date of receipt of this Order,what steps the Respondent has taken to comply herewith.The allegations of violative conduct not found herein aredismissed.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Government97WE WILL offer to LucionsWaller, LarryBurton, Na-than D.Goodman, andTimothyPatterson immediateand full reinstatement to their former positions or, ifsuch positions no longer exist,to substantially equiva-lent positions without prejudice to their seniority orother rights previously enjoyed, and make each wholefor any loss of pay suffered by reason of the discrimina-tion against each in the manner described above in thesection entitled"The Remedy."WE WILL NOT discharge,reprimand,or otherwise dis-criminate against employee in regard to hire or tenureof employment,or any terms or condition of employ-ment because of their union or protected concertedactivities,or because such employees attend a sched-uled NLRB hearing as subpenaed witnesses.WE WILL expunge from our records any reprimandsagainstAnthony White and James Freeman whichhave been placed in such records by reason of thediscrimination against them because of their union orprotected activity,or because they were subpenaed wit-nesses at an NLRB hearing.WE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of theirrights guaranteed in Section7 of the Act.All our employees are free to become or remain, or re-frain from becoming or remaining members of any labororganization.NEPTUNEMETER COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial. Anyquestions concerningthis notice or compliance with is provisions may be directedto the Board'sOffice, 1624 Wachovia Building, 301 NorthMain Street,Winston-Salem,North Carolina27101, Tele-phone 919-723-2300.